DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 10/21/2019 has been entered.  Claims 1-18 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 17-18, Species of SET A, being TFE/PMVE copolymer, Species of SET B being acetonitrile, and Species of SET C being Ni in the reply filed on 12/15/2021 is acknowledged.
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
Specification
The abstract of the disclosure is objected to because the legal phraseology “said”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 3-6 and 17 are objected to because of the following informalities:  in claim 3, on the last line, the brackets should be removed or replaced with parentheses.  This will avoid confusion later on in prosecution.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the instant claim recites “A multi-layered article made of a composition (C)…”.  It is unknown whether each layer of the multi-layered article is made of a composition (C) or one layer of the multi-layered article is made of composition (C).  According to the original specification, see Example 1, the fully fluorinated polymer is one layer of the multi-layered article.  For the purpose of this Office Action, the multi-layered article will be treated as a layer comprising composition (C), a layer containing the at least one molecule grafted on the surface of the perfluoropolymer layer and at least one layer (L1) adhered to the surface.  The dependent claims do not further clarify the issue.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cojocaru (WO 2015/097206 A1).
Regarding claims 1-2, 7-8, and 17-18, Cojocaru discloses an insulation system comprising one or more insulation blankets [0002].  The outer layer of a multilayer blanket consists of at least one thermoplastic polymer, wherein at least one surface comprises one or more grafted functional groups and a layer consisting of at least one metal compound is adhered to the grafted functional groups [0014].  The thermoplastic polymer includes a fluoropolymer such as HYFLON® MFA (TFE/PMVE) [0031, 0061-0062].  The process to prepare the composition is by melt-processing techniques [0087].  Therefore, the fully fluorinated polymer is melt-processable.  The grafted functional groups include imine groups (-CH=NH), nitrile groups (-CN) and amide groups (-CONH2) [0115].  
Regarding claims 3-5, Cojocaru discloses the polymer may be semi-crystalline [0040].  
Regarding claim 9, Cojocaru discloses the metal includes Rh, Ir, Ru, Ti, Re, Os, Cd, Tl, Pb, Bi, In, Sb, Al, Ni, Pd, V, Fe, Cr, Mn, Co, Zn, Mo, W, Ag, Au, Pt, Ir, Ru, Pd, Sn Ge, Ga and alloys thereof [0127].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cojocaru (WO 2015/097206 A1).  This is an alternative rejection of the 35 USC 102(a)(1) rejection above in respect specificity of the fluoropolymer being fully fluorinated.
Regarding claims 1-2, 6-8, and 17-18, Cojocaru discloses an insulation system comprising one or more insulation blankets [0002].  The outer layer of a multilayer blanket consists of at least one thermoplastic polymer, wherein at least one surface comprises one or more grafted functional groups and a layer consisting of at least one metal compound is adhered to the grafted functional groups [0014].  The thermoplastic polymer includes a fluoropolymer such as HYFLON® MFA (TFE/PMVE) [0031, 0062].  The process to prepare the composition is by melt-processing techniques [0087].  Therefore, the fully fluorinated polymer is melt-processable.  The grafted functional groups include imine groups (-CH=NH), nitrile groups (-CN) and amide groups (-CONH2) [0115].  It would have been obvious to one of ordinary skill in the art before the effective filing date to choose the fully fluorinated polymer as thermoplastic polymer since such polymers are suitable as polymer (F).   
Regarding claims 3-5, Cojocaru discloses the polymer may be semi-crystalline [0040].  
	Regarding claim 6, Cojocaru discloses polymer (F-3) comprises recurring units derived from tetrafluoroethylene (TFE) and at least 1.5 wt% to at most 30 wt% of recurring units derived from at least one fluorinated monomer different from TFE [0059-0060].  Based on calculations, the amount of the TFE is from about 80 to 99 mol% and the amount of perfluoromethyl vinyl ether is from about 0.9 to 20 mol% which overlaps or is close to the claimed range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05.  Alternatively, similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  See MPEP § 2144.05 (I). 	    
Regarding claim 9, Cojocaru discloses the metal includes Rh, Ir, Ru, Ti, Re, Os, Cd, Tl, Pb, Bi, In, Sb, Al, Ni, Pd, V, Fe, Cr, Mn, Co, Zn, Mo, W, Ag, Au, Pt, Ir, Ru, Pd, Sn Ge, Ga and alloys thereof [0127].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 9, and 17-18 are directed to an invention not patentably distinct from claims 1-14 of commonly assigned U.S. Patent No. 11,094,428 B2. 
Claims 1-5, 7, 9, and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,094,428 B2 (Genoni). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Genoni recite a cable comprising at least one cable core and at least one shield layer surrounding the cable core comprising at least one melt-processible polymer (P) selected from the group consisting of semi-crystalline perfluoropolymer, (per)fluoroelastomer and .  
	Regarding claims 2, 5, and 17, the claims of Genoni do not recite what is the comonomer.  However, the specification of Genoni defines the comonomer (C6/L26-67).  Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first “determine how much of the patent disclosure pertains to the invention claimed in the patent” because only “[t]his portion of the specification supports the patent claims and may be considered.”  See MPEP § 804 (II) (B).        

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yang, “Thermal and Electroless Deposition of Copper on Poly(Tetrafluoroethylene-co-Hexafluoropropylene) Films Modified by Surface Graft Copolymerization, IEEE Transactions on Advanced Packaging, Vol. 25, No. 3, August 2002, pp. 365-373.
Cho (WO 2017039339 A1) teaches a fluorocarbon thin film.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767